ORDER

PER CURIAM.
Lisa Fishman-Stein, Stuart Fishman, and Julie Wren appeal from the trial court’s judgment dismissing their petition alleging fraud, negligence, civil conspiracy, negligent misrepresentation, and prima fa-cie tort against Alicia Tessler, Elaine Bo-gin, Michael Tessler, and Brokerage Unlimited, Inc. We affirm.
We have reviewed the briefs, of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).